            Case 1:18-cv-02340-RJL Document 59 Filed 03/04/19 Page 1 of 2
 

 

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
UNITED STATES OF AMERICA, et. al.              )
                                               )
       Plaintiffs,                             )
                                               )
       v.                                      )       Case 1:18-cv-02340-RJL
                                               )
                                               )
CVS HEALTH CORPORATION                         )
                                               )
       and                                     )
                                               )
AETNA INC.                                     )
                                               )
       Defendants.                             )
                                               )
                                               )

    NOTICE OF NON-OPPOSITION TO MOTION FOR LEAVE TO PARTICIPATE AS
         AMICUS CURIAE BY THE AMERICAN MEDICAL ASSOCIATION

       After the American Medical Association (AMA) filed its motion for leave to participate

as amicus curiae (Doc. No. 58), counsel for Defendants CVS Health Corporation and Aetna Inc.

notified AMA’s counsel that CVS and Aetna take the same position on the motion as the States

of California and Florida. Those States took the same position as the United States, which “does

not oppose the AMA’s participation for the sole purpose of filing an amicus brief.” The United

States also noted that “this lack of opposition does not extend to a motion to intervene or a

request to participate at a hearing, if one is held.” The only relief requested in the motion is

permission to file an amicus brief. (The AMA may ask to participate in a hearing at some point,

but it is not requesting that relief now.) Therefore, all parties to this action with counsel listed on

the docket do not oppose AMA’s motion.
        Case 1:18-cv-02340-RJL Document 59 Filed 03/04/19 Page 2 of 2



Dated: March 4, 2019               Respectfully submitted,

                                   /s/ Henry C. Quillen
                                   HENRY C. QUILLEN (Bar ID 986686)
                                   WHATLEY KALLAS LLP
                                   159 Middle St., Suite 2C
                                   Portsmouth, NH 03801
                                   Telephone: (603) 294-1591
                                   Fax: (800) 922-4851
                                   hquillen@whatleykallas.com

                                   Counsel for the American Medical Association




                                      2 
 
